Citation Nr: 1307590	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for headaches.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for rheumatism (claimed as leg cramps).  

4.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a head injury.  

5.  Entitlement to service connection for restless leg syndrome.  

6.  Entitlement to service connection for insomnia to include as secondary to service-connected PTSD.  



7.  Entitlement to service connection for hypertension to include as secondary to service-connected PTSD.  

8.  Entitlement to service connection for a right jaw disability.  

9.  Entitlement to service connection for a right eye disability.  

10.  Entitlement to service connection for a bilateral shoulder disability.  

11.  Entitlement to service connection for a low back disability.  

12.  Entitlement to service connection for a stomach disability.  

13.  Entitlement to service connection for a right inguinal hernia.  

14.  Entitlement to service connection for numbness of the hands and feet.  

15.  Entitlement to an initial compensable rating for residuals of a corneal abrasion of the left eye.  

16.  Entitlement to an effective date earlier than September 17, 2007, for service connection for PTSD.  

17.  Entitlement to an effective date earlier than September 17, 2007, for service connection for residuals of a corneal abrasion of the left eye.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1961 to October 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO)

While on appeal to the Board, in a rating decision in May 2012, the RO increased the rating for service-connected PTSD to 100 percent, effective September 17, 2007, which is a full grant of the benefit and the claim for increase is no longer in appellate status. 

The reopened claims of service connection for a psychiatric disorder other than PTSD, headaches, rheumatism, and residuals of a head injury (claimed as leg cramps), as well as the, claims of service connection for restless leg syndrome, insomnia to include as secondary to service-connected PTSD, hypertension to include as secondary to service-connected PTSD, a right jaw disability, a right eye disability, bilateral shoulder disability, a low back disability, a stomach disability, a right inguinal hernia, and numbness of the hands and feet, and the claim for increase for residuals of a corneal abrasion of the left eye are REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a decision in December 1984, the Board denied service connection for a psychiatric disorder other than PTSD.  





2.  The additional evidence since the Board decision in December 1984, denying service connection for a psychiatric disorder other than PTSD, relates to an unestablished fact necessary to substantiate the claim.  

3.  In a rating decision in July 2005, the RO denied the application to reopen a claim of service connection for headaches; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

4.  The additional evidence since the rating decision in July 2005 by the RO, denying the application to reopen the claim of service connection for headaches, relates to an unestablished fact necessary to substantiate the claim. 

5.  In a rating decision in July 2005, the RO denied the application to reopen a claim of service connection for rheumatism (claimed as leg cramps); after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

6.  The additional evidence since the rating decision in July 2005 by the RO, denying the application to reopen the claim of service connection for rheumatism (claimed as leg cramps), relates to an unestablished fact necessary to substantiate the claim.  

7.  In a rating decision in July 2005, the RO denied the service connection for residuals of a head injury; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  



8.  The additional evidence since the rating decision in July 2005 by the RO, denying the claim of service connection for residuals of a head injury, relates to an unestablished fact necessary to substantiate the claim. 

9.  On September 2, 2004, the Veteran filed an initial claim of service connection for posttraumatic stress disorder; in support of his claim, the Veteran stated he was a volunteer fire fighter to aircraft crashes at the Gila Bend Air Force Base, which he identified as an in-service stressor; at that time VA did not request corroboration of the identified stressor with the service department.

10.  In a rating decision in July 2005, the RO denied th claim, in part, due to the lack of evidence to corroborate the Veteran's alleged in-service stressor; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 

11.  The Veteran's application to reopen the claim of service connection for PTSD was received by VA on September 17, 2007; in support of his claim the Veteran submitted copies of USAF accident reports of aircraft crashes at Gile Bend Air Force Base during the period the Veteran was assigned there; in a rating decision in December 2008, the RO granted service connection for PTSD and assigned an effective date of September 17, 2007, recognizing as the in-service stressor to support the diagnosis of PTSD an aircraft crash, documented by the copies of USAF accident reports.  

12.  On September 17, 2007, VA received a claim of service connection for residuals of a corneal abrasion of the left eye.  

13.  In a rating decision in December 2008, the RO granted service connection for residuals of a corneal abrasion of the left eye and assigned an effective date of September 17, 2007.  


CONCLUSIONS OF LAW

1.  In a decision in December 1984, the Board denied service connection for a psychiatric disorder other than PTSD, which is a final decision.  38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  In rating decision in August 2005, the RO denied the application to reopen the claim of service connection for headaches, which became final.  38 U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been presented to reopen a claim of service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

5.  In rating decision in August 2005, the RO denied the application to reopen the claim of service connection for rheumatism (claimed as leg cramps), which became final.  38 U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has been presented to reopen a claim of service connection for rheumatism (claimed as leg cramps).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

7. In rating decision in August 2005, the RO denied the claim of service connection for residuals of a head injury, which became final.  38 U.S.C.A. § 7105 (West 2002).  





8.  New and material evidence has been presented to reopen a claim of service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

9.  The criteria for an effective date of September 2, 2004, for the award of service connection for posttraumatic stress disorder are met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c) (2012); Vigil v. Peake, 22 Vet. App. 63 (2008); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

10.  The criteria for an effective date earlier than September 17, 2007, for service connection for residuals of a corneal abrasion of the left eye have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. 




The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the new and material evidence claims, as the claims are reopened and remanded, further discussion here of compliance with the VCAA is not necessary.

On the claims for earlier effective dates, The RO provided pre-adjudication VCAA notice by letter, dated in February 2007, on underlying claims of service connection.  Where, as here, service connection has been granted and the initial effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision assigning the effective does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable for the claims for an earlier effective date.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records, VA records, and private medical records. 

As the new and material evidence claims are reopened, no further development is needed to reopen the claims.  On the reopened claims, the Board is remanding the claims for further development under the duty to assist. 

On the claims for earlier effective dates, as the material issue of fact to establish an earlier effective date pertain to whether or not there was a pending or unadjudicated earlier claim for the same disability, which is not a medical question, a VA medical examination or medical opinion is not needed to decide the claims.  And no further development under the duty to assist is required to decide the claims. 

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

A decision of the Board is final, when issued, and a rating decision by the RO
becomes final, if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the Board or by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7104, 7105.  




New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether the submissions contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).

As the Veteran's claims to reopen were received in September 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).




In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim). 

A Psychiatric Disorder other than PTSD

Procedural History and Evidence Previously of Record 

In a decision in December 1984, the Board denied service connection for a psychiatric disorder other than PTSD, which is a final decision.  38 U.S.C.A. § 7104.  

The evidence at the time of the Board's decision in December 1984 consisted of the service treatment records, private medical records, and the Veteran's statements.  

The service treatment records show that on separation examination the Veteran checked a history of nervous trouble.  The psychiatric evaluation was normal and there was no finding or diagnosis of a psychiatric disorder.  After service, a private physician stated the Veteran was seen for generalized anxiety since February 1981.  In statements in support of his claim, the Veteran stated that his anxiety began in service due to several factors, including the stress from his job as a welder for which he was neither suited for nor was it his choice and from the remoteness of his duty station.  

The Board denied service connection for a psychiatric disorder other than PTSD on a direct basis, namely, that a psychiatric disorder was not present during service and the post-service psychiatric disorder, anxiety, was not casually related to service.  



The Additional Evidence

In September 2007, the Veteran filed his current claim to reopen. 

Since the Board's decision in December 1984 the additional evidence includes service personnel records, post-service private medical records, reports of VA examinations, articles and medical treatises, and statements from the Veteran.  

Also in a rating decision in December 2008 the RO granted service connection for PTSD.  The private medical records show that in January 2009 S.A.O., MD, stated that the Veteran suffered from anxiety due to service-connected PTSD, which raises a claim of secondary service connection.  

A new theory of causation, namely, secondary service connection, for the same disability, anxiety, that was the subject of a previously denied claim by the Board cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  

However whereas here the additional evidence supports the new theory of causation, secondary service connection, the evidence is new and material evidence and the claim must be reopen under 38 U.S.C.A. § 5108.  Boggs v. Peake 520 F.3d 1330 (Fed. Cir. 2008).  

Therefore, the claim of service connection for a psychiatric disorder other than PTSD is reopened.  Before the claim can be decided on the merits, additional development of the evidence is needed under the duty to assist.  

Headaches

Procedural History and Evidence Previously of Record 

In a decision in December 1984, the Board denied service connection for headaches, which is a final decision.  38 U.S.C.A. § 7104.  


The Board denied service connection for headaches on the basis that there was no evidence of headaches apart for headaches relieved by glasses for defective vision and that the headaches after service were unrelated to service. 

In July 2005, the RO denied the application to reopen the claim of service connection for headaches to include as due to exposure to asbestos, radiation, or toxic substances on the basis that there was no new evidence to substantiate that the headaches were associated with service to include due to exposure to asbestos, radiation, or other toxic substances.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  And the rating decision became final by operation of law based on the evidence of record.  38 U.S.C.A. § 7105.

The evidence at the time the claim was last denied consisted of the service personnel and treatment records, private medical records, and the Veteran's statements.  

The service treatment records show that the Veteran complained of headaches in February 1965.  In April 1965 he requested medication for headaches he might have in the future.  On separation examination in September 1965, the Veteran gave a history of frequent headaches on separation examination.  The examiner reported that the headaches were relieved by proper glasses without sequelae.

After service, a private physician stated the Veteran was seen for headaches since February 1981.  In statements in support of his claim, the Veteran stated that his headaches began in service due to several factors, including the stress from his job as a welder for which he was neither suited for nor was it his choice and from the remoteness of his duty station.  Private hospital records from 1996 to 2002 show a history of migraine headaches.



The Additional Evidence

In September 2007, the Veteran filed his current claim to reopen. 

Since the last denial of the claim in July 2005, the additional evidence includes VA and private medical records, articles and medical treatises, and statements from the Veteran.  

Also in a rating decision in December 2008 the RO granted service connection for PTSD.  

The private medical records show that in June 2008 the Veteran had a history of recurrent headaches, thought to be tension headaches, dating to service.  In January 2009 S.A.O., MD, stated that the Veteran suffered from headaches due to service-connected PTSD, which raises a claim of secondary service connection.  

A new theory of causation, namely, secondary service connection, for the same disability, headaches, that was the subject of a previously denied claim by the Board cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  However whereas here the additional evidence supports the new theory of causation, secondary service connection, the evidence is new and material evidence and the claim must be reopen under 38 U.S.C.A. § 5108.  Boggs v. Peake 520 F.3d 1330 (Fed. Cir. 2008).  

Therefore, the claim of service connection for headaches is reopened.  Before the claim can be decided on the merits, additional development of the evidence is needed under the duty to assist. 







Rheumatism (Claimed as Leg Cramps)

Procedural History and Evidence Previously of Record 

In a decision in December 1984, the Board denied service connection for rheumatism (claimed as leg cramps), which is a final decision.  38 U.S.C.A. § 7104.  The Board denied service connection for rheumatism (claimed as leg cramps), on the basis that the history of leg cramps after work noted on separation examination was not associated with an organic disorder.  In other words, rheumatism was not shown. 

In July 2005, the RO denied the application to reopen the claim of service connection for rheumatism (claimed as leg cramps) on the basis that there was no new evidence to substantiate that rheumatism (claimed as leg cramps) were associated with service.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  And the rating decision became final by operation of law based on the evidence of record.  38 U.S.C.A. § 7105.

The evidence at the time the claim was last denied consisted of the service personnel and treatment records, private medical records, and the Veteran's statements.  

The service treatment records show that on separation examination in September 1965 the Veteran gave a history of leg cramps after work.  The examiner reported that there were no complications or sequelae of the leg cramps.  In statements in support of his claim, the Veteran stated that his rheumatism was associated with sensitivity to certain food additives in service. 



The Additional Evidence

In September 2007, the Veteran filed his current claim to reopen. 

Since the last denial of the claim in July 2005, the additional evidence includes private medical records, reports of VA examinations, articles and medical treatises, and statements from the Veteran.  

The private medical records show that in April 1968 rheumatoid arthritis was documented.  In March 1969, medical history included rheumatism.  In June 2008, the Veteran's medical problems included generalized osteoarthritis.  

The evidence of rheumatoid arthritis in April 1968 and a history of f rheumatism in March 1969, and generalized arthritis June 2008 relates to an unestablished fact necessary to substantiate the claim, namely, evidence of current disability, the absence of such evidence, in part, was the basis for the previous denial of the claim, and the evidence is new and material. 

Therefore, the claim of service connection for rheumatism (claimed as leg cramps) is reopened.  Before the claim can be decided on the merits, additional development of the evidence is needed under the duty to assist.

Residuals of a Head Injury

Procedural History and Evidence Previously of Record 

In a rating decision in July 2005, the RO denied the service connection for residuals of a head injury.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  



And the rating decision became final by operation of law based on the evidence of record.  38 U.S.C.A. § 7105.

The evidence at the time the claim was last denied consisted of the service personnel and treatment records, private medical records, and the Veteran's statements.  

The service treatment records showed no compliant, finding, history, or diagnosis of a head injury and no evidence of such injury was noted separation examination.  The private medical records showed in 1996 the Veteran suffered a head injury, when a pipe he was adjusting slipped and caused a scalp laceration.  The Veteran submitted a current photograph of himself holding a hammer, the type of hammer, he states he was struck with. 

The RO denied service connection for residuals of a head injury, because there was medical evidence relating the residuals of a head injury to service or evidence of current residuals of a head injury.  

The Additional Evidence

In September 2007, the Veteran filed his current claim. 

Since the last denial of the claim in July 2005, the additional evidence includes private medical records, reports of VA examinations, articles and medical treatises, and statements from the Veteran.  

Private medical records show that in April 2008, a magnetic resonance imaging (MRI) study was done on follow-up of a head injury.  The study suggested cerebral atrophy, but no acute intracranial abnormality.  

In a statement in April 2008, the Veteran stated that in 1961 the residuals of a head injury started in 1961 at Chanute Air Force Base.  


The Veteran is competent to described a head injury during service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses). 

The evidence of the MRI study for a head injury, suggesting cerebral atrophy and the Veteran's statement the current residuals of a head injury began during service relates to an unestablished fact necessary to substantiate the claim, namely, evidence of current disability and an injury is service, the absence of such evidence, in part, was the basis for the previous denial of the claim, and the evidence is new and material. 

Therefore, the claim of service connection for residuals of a head injury is reopened.  Before the claim can be decided on the merits, additional development of the evidence is needed under the duty to assist.

Effective Dates 

The effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(1).  






A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records alone do not constitute a "informal claim" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up a claim not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).  

When service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

An Earlier Effective Date for Service Connection for PTSD

The Veteran contends that service connection for PTSD should be effective from October 1965 when he was discharged from service.  

The service treatment records show that the Veteran gave a history of nervous trouble, but there was no finding or diagnosis of a psychiatric disorder.  After service, private medical records from March 1968 to August 2004 show treatment for psychiatric symptoms, variously diagnosed as PTSD and psychiatric disorders other than PTSD.  

Private medical records show that in March 2000, J.M.T., MD, stated that if the Veteran's "list" of experiences were considered, the diagnostic impressions included PTSD.  In April 2001, the impressions included PTSD.  

On September 2, 2004, the Veteran filed his initial claim of service connection for posttraumatic stress disorder.  



In support of his claim, the Veteran stated he was a volunteer fire fighter to aircraft crashes at the Gila Bend Air Force Base, which he identified as an in-service stressor.   VA did not request corroboration of the identified stressor with the service department.

In a rating decision in July 2005, the RO denied the claim, in part, due to the lack of evidence to corroborate the Veteran's alleged in-service stressor.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. 

The Veteran's application to reopen the claim of service connection for PTSD was received by VA on September 17, 2007.  In support of his claim the Veteran submitted copies of USAF accident reports of aircraft crashes at Gile Bend Air Force Base, dated in 1962, during the period the Veteran was assigned there.  On VA examination in October 2008, the diagnosis was PTSD.  In a rating decision in December 2008, the RO reopened and granted the claim of service connection for PTSD, effective September 17, 2007, recognizing as the in-service stressor to support the diagnosis of PTSD an aircraft crash, documented by the copies of USAF accident reports.  

As the service department records, copies of USAF accident reports, dated in 1962, existed and had not been associated with the Veteran's file when the RO first decided the claim in July 2005, the provisions of 38 C.F.R. § 3.156(c) apply. 

Under 3.156(c), if VA receives or associates with the Veteran's file relevant official service department records that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim, notwithstanding the previously denied claim.  




A grant of service connection under 38 C.F.R. § 3.156(c) based all or in part on the records the additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  See Vigil v. Peake, 22 Vet. App. 63, 65(2008) (explaining that former § 3.156(c) (in effect prior to September 2006), and amended §§ 3.156(c)(1) and (c)(3) (effective from September 2006) authorize reconsideration of a claim based on newly discovered service department records as early as the date of the original claim). 

Here, the service department records were in existence prior to the Veteran's initial claim and the Veteran had not 0failed to furnish sufficient information for VA to obtain the additional service department records, in relation to his initial claim.  

As the additional service department records do not fall under the exceptions to the application of 38 C.F.R. § 3.156(c)(1) and as the evidence must be reviewed in relation to reconsideration of the initial claim, rather than in relation to an application to reopen the claim based on receipt of new and material evidence, the effective date for the grant of service connection based all or in part on the additional service department records is effective the date VA received the previously decided claim, which is later than the date entitlement arose. 38 C.F.R. § 3.156(c)(3). 

In this case, the proper effective date for the grant of service connection for posttraumatic stress disorder is September 2, 2004, which is the date VA received the Veteran's previously decided claim.  As a result of the decision to grant an earlier effective date for the award of service connection for posttraumatic stress disorder based on new evidence from the service department under 38 C.F.R. § 3.156(c)(3), in accordance with 38 C.F.R. § 3.156(c)(4), the RO will undertake a retroactive evaluation of the disability and assign a specific rating as supported by the available medical evidence. 




The Veteran asserts that service connection should be effective from October 1965, the date he was discharged from service.  As the Veteran's claim of service connection for PTSD was initially received in September 2004 by VA, the effective date can be no earlier than the date of the receipt of the claim.  38 U.S.C.A. § 5110(a).  

The remaining question is whether there was a pending or unadjudicated claim for PTSD before September 2004.  A "claim" is defined as a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is any communication or action, indicating an intention to apply for one or more benefits. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). The essential elements for any claim, whether formal or informal, are intent to apply for benefits, identification of the benefits sought, and a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

Whether a claim has been filed is a factual determination. 

As the Veteran's file contains no communication or action, that is, an informal claim, before September 2004, there was no pending or unadjudicated claim of service connection for PTSD before September 2, 2004, under 38 C.F.R. § 3.155. 

While there were private medical records pertaining to PTSD, the mere existence of medical records cannot be construed as an informal claim, except under 38 C.F.R. § 3.157(b)(1) when the claim has been previously denied and the medical records evidence new and material evidence to reopen the claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

For these reasons, the preponderance of the evidence is against the claim for an effective date, earlier than September 2, 2004, the date of receipt of the initial claim of service connection of PTSD, received more than one year after service in 1965, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 
Effective Date for Service Connection for a Corneal Abrasion of the
Left Eye

The Veteran contends that service connection for residuals of a corneal abrasion of the left eye should be effective from October 1965. when he was discharged from service.  

The service treatment records show that in February 1963 the Veteran was seen for dust in his eyes and the eyes were irrigated.  In February 1964, the Veteran stated that he got metal in his left eye.  It was noted that the Veteran had a mild corneal abrasion.  On separation examination in 1965, the Veteran gave a history of eye trouble.  On examination, the eyes were normal.  The Veteran had 20/400 distance vision and 20/200 near vision in both eyes, corrected to 20/20 in both eyes.  It was noted that the Veteran wore glasses.  

On September 17, 2007, the Veteran filed his initial claim of service connection for a left eye disability.  

In October 2008 on VA eye examination, the Veteran stated that he was a welder while in the service and that he had multiple welding flashes and a piece of metal was removed from his eyes.  The diagnosis was an old corneal abrasion.  The VA examiner stated it was as likely as not that the corneal abrasion in the service was causing the current left eye recurrent erosion.  

In a rating decision in December 2008, the RO granted service connection for residuals of a corneal abrasion of the left eye, effective September 17, 2007.  

The remaining question is whether there was a pending or unadjudicated claim for a left eye disability before September 2007. 

As the Veteran's file contains no communication or action, that is, an informal claim, before September 2007, there was no pending or unadjudicated claim of service connection for a left eye disability before September 17, 2007, under 38 C.F.R. § 3.155. 
For these reasons, the preponderance of the evidence is against the claim for an effective date, earlier than September 17, 2007, the date of receipt of the initial claim of service connection for residuals of a left corneal abrasion, received more than one year after service in 1965, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder other than PTSD is reopened, and to this extent only the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for service connection for headaches is reopened, and to this extent only the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened, and to this extent only the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for service connection for rheumatism (claimed as leg cramps), is reopened, and to this extent only the benefit sought on appeal is granted.  

An earlier effective date of September 2, 2004, for service connection for PTSD is granted.  

An earlier effective date for service connection for residuals of a corneal abrasion of the left eye is denied. 







REMAND

The Veteran asserts that he has headaches, residuals of a head injury, rheumatism, restless leg syndrome, a right jaw disability, a right eye disability, and a bilateral shoulder disability related to service.  The Veteran also asserts that he has a psychiatric disorder other than PTSD as well as insomnia and hypertension that are all related to service or to service-connected PTSD.  As the evidence of record is insufficient to decide the applicable theories of service connection further development under the duty to assist is needed. 

As for the claim for increase for service-connected residuals of a corneal abrasion of the left eye, since the Veteran was last examined by VA, there is a need to verify the current severity of the disability, and a reexamination under 38 C.F.R. § 3.327 is needed.  

In a rating decision in August 2012, the RO denied the claims of service connection for a low back disability, a stomach disability, a right inguinal hernia, and numbness of the hands and feet.  In a statement in September 2012, the Veteran expressed disagreement with the denial of the claims.  The claims are remand to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following:  

1.  Furnish the Veteran a statement of the case on the claims of service connection for a low back disability, a stomach disability, a right inguinal hernia, and numbness of the hands and feet.  Notify the Veteran that in order to perfect an appeal of the claims to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.



2.  Afford the Veteran a VA psychiatric examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:

a).  Either chronic anxiety or insomnia is a manifestation of service-connected PTSD or a separate condition; 

If either chronic anxiety or insomnia is a separate condition is either anxiety or insomnia due to an injury, disease, or event in service; or aggravated by service-connected PTSD;   

b).  Either headaches or hypertension is caused by or aggravated by service-connected PTSD.  

The term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of the claimed disability beyond its natural clinical course due to service-connected PTSD. 

The Veteran's file must be provided to the VA examiner for review. 






3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has residuals of a head injury, rheumatism (claimed as leg cramps), or restless leg syndrome; and if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:

i).  The current residuals of a head injury, rheumatism (claimed as leg cramps), or restless leg syndrome, or right and left shoulder disabilities (rotator cuff tears) are related to an injury, disease, or event in service.  

ii).  Right and left shoulder disabilities (rotator cuff tears) are related to an injury, disease, or event in service.

The Veteran's file must be provided to the VA examiner for review. 

4.  Arrange to the have the Veteran's file reviewed to determine:

Whether the restriction in mandibular movement (right jaw disability) as shown on VA dental examination in February 2012 is the result of an injury, disease, or event in service. 



5.  Arrange to have the Veteran's file reviewed to determine: 

Whether right eye ptosis is related to the Veteran's duties as a welder in service, including irrigation of the eyes because of exposure to dust or symptoms of a burning sensation over a period of a year.  

6.  Afford the Veteran a VA eye examination to determine: 

The degree of visual acuity in the left eye. 

7.  After the development has been completed, adjudicate the claims on appeal.  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


